El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El doctor Rafael U. Lange demandó en la Corte de Dis-trito de Mayagiiez a doña Anaiz Cristy viuda de Cerdá re-clamándole la suma de dos mil pesos por servicios médicos, sus intereses, y las costas, desembolsos y honorarios de abo-gado. La demandada contestó negando generalmente todos y cada uno de los hechos de la demanda y alegando como de-fensa especial que no estaba obligada al pago de los servicios profesionales que hubiera prestado el demandante a la Srta. Cerdá y Cristy, ni se había obligado a ello en ningún tiempo, forma ni condiciones para con el demandante.
Se celebró el juicio y la corte dictó sentencia en favor del demandante por la suma de $1,882, intereses legales, costas, desembolsos y honorarios de abogado. La corte eliminó $39 que se cobraban por asistencia de la Sra. Araez por no haber demostrado la evidencia que la demandada venía obligada a pagarlos, y también eliminó la suma de $79 a fin de ajustar las visitas correspondientes al año 1913 hechas dentro de la ciudad al tipo de dos pesos una y las hechas en Gfuanajibo al de tres pesos una.
No conforme con la sentencia la parte demandada inter-puso el presente recurso de apelación, señalando en su ale-gato la comisión de cuatro errores.
1 y 2. Los dos primeros errores se refieren a la aprecia-ción de las pruebas. Hemos examinado la evidencia y a nuestro juicio está plenamente justificada la conclusión a que llegara la corte de distrito. Se trata de una asistencia mé-*375dica que duró cuatro años durante los cuales se hicieron'', cientos de visitas, muchas a altas horas de la noche. La se-ñora Cristy padecía de una enfermedad nerviosa que la te-nía en una agitación constante y a cada momento necesitaba los auxilios de su facultativo, que no se limitaba a recetar/ sino que tenía que permanecer en la casa para lograr que la’ enferma tomara las medicinas y se calmara al fin. El hecho-de que el doctor Lange hubiera estado dispuesto a cobrar sole mente la suma de mil pesos antes de iniciar el pleito, y el de que en el juicio declarara que sus servicios valían $2,500 y hasta $5,000, pero que redujo su reclamación a $2,000 por consejo de sus abogados, no quiere decir que la corte no tu-viera elementos dentro de las pruebas para fijar la suma de $1,882. Por una carta escrita por el doctor a la Sra. Cristy y presentada por ésta como prueba, puede penetrarse en el grado de amistad que unía al doctor con la familia Cristy y el interés que se tomó en su asistencia y nada tiene de ex-traño que estuviera dispuesto a cobrar sólo mil pesos. Quizás hubiera estado dispuesto a recibir aún la mitad. Tal vez menos. Pero su buena disposición no es un impedimento para al verse obligado a recurrir a los tribunales, exigir en-tonces el valor razonable de sus servicios, ya que no hubo pacto en cuanto, a la cuantía. Tampoco tiene nada de ex-traño que el doctor dijera que sus servicios valían $5,000. En casos de esta naturaleza no existe una regla fija." Son muchas las circunstancias que pueden tenerse en cuenta.
La norma de dos pesos por visita dentro de la zona ur-bana y tres en los barrios cercanos a la población, está al parecer generalmente aceptada en Mayagüez para las visi-tas normales. Pero tal norma no rige cuando se trata, por ejemplo, de visitas de noche o cuando el doctor se ve obli-gado a permanecer largo tiempo en la casa del paciente. Además, constituimos un tribunal de apelación y a menos que la apreciación de la corte sentenciadora fuera claramente *376errónea, debemos considerarla como la justa y procedente, ya que ella estuvo sin duda alguna en mejores condiciones que nosotros para formar un juicio más exacto de lo que constituía el valor razonable de los servicios prestados por el demandante a la demandada en este caso.
3. La prueba demuestra que la mayor parte de los ser-vicios se prestaron a la misma demandada, pero también de-muestra que algunos se prestaron a su nieta la Srta. Cerda y Cristy. Esta no tenía padres y vivía con su abuela que satisfacía todos sus gastos, y cuando el doctor fué a asistirla acudió siempre al llamamiento de la Sra. Cristy.
Aunque los profesionales deben tener gran cuidado en aclarar quién será la persona que responda al pago dé sus servicios, (Véanse los casos de García v. Preston et al., 17 D. P. R. 586, y García v. Costa, 25 D. P. R. 400), son tan fuer-tes las circunstancias que concurren en este caso, aparece tan claro que la demandada asumió.la responsabilidad, que no creemos que se baya cometido error alguno por la corte de distrito.
4. Tampoco creemos que la corté errara al condenar a la demandada al pago de los honorarios. El hecho de que la corte en vez de conceder dos mil pesos, redujera la suma a $1,882, no es de gran importancia y en cambio lo es el de que la prueba demuestra que el demandante trató de cobrar ho-norarios que se ha visto consistían en una cantidad menor del valor razonable de sus servicios y no pudo conseguirlos viéndose obligado entonces a acudir a las cortes de justicia.
Por virtud de todo lo expuesto, opinamos que procede la confirmación de la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.